DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 07 DECEMBER 2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Examiner’s Amendment
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-33 directed to method non-elected without traverse.  Accordingly, claims 1-33 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-33 are cancelled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As previously asserted by the Applicant, the applied reference to ROTHBERG does not at least suggest the ‘undercut region’ of the integrated device.  In the original rejection, the Examiner 
The closest prior art of record to ROTHBERG, but as addressed above the etching performed in the reference does not apply to the etching of a metal stack to from an undercut region.  Rather the etching described in ROTHBERG refers to a recessed region or trench region  that may include one or more sample wells.  The Examiner has update the search and has review the co-pending application 16/580,877 and reference applied to that rejection. 
Upon consideration and updating of the search, an integrated device comprising: a cladding layer; a metal stack formed over the cladding layer and having at least one undercut region; a sample well extending through the metal stack proximate to the at least one undercut region and into the cladding layer; and a first spacer material filling the at least one undercut region is not found or suggested in the prior art or upon further searching by the Examiner. The Examiner is unable to provide a rejection which would fairly suggest the claimed invention. 
Claims 34-43 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797